Citation Nr: 1744301	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating prior to April 15, 2014, and in excess of 10 percent thereafter, for service connected bilateral hearing loss.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In April 2014, the Veteran appeared and presented testimony before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic claims file. 

This appeal was previously before the Board in February 2015, at which time it was remanded for further evidentiary development.  Specifically, the appeal was remanded to obtain a more recent audiological evaluation.  Having reviewed the record, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's electronic claims file contains evidence uploaded subsequent to the last supplemental statement of the case.  Review of this evidence shows that it pertains to the Veteran's increased rating claim for status post myocardial infarction (previously rated as ischemic heart disease), which is not on appeal.  As the foregoing evidence is irrelevant to the claim on appeal, a waiver from the Veteran or a remand for an additional supplemental statement of the case is not required prior to adjudicating the merits of the claim.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  Prior to April 15, 2014, the Veteran did not demonstrate bilateral hearing loss to a compensable degree, as the Veteran exhibited no worse than level II auditory acuity in either ear.

2.  At the April 15, 2014 hearing, the Veteran complained of increased hearing loss, which was subsequently corroborated by objective testing during the December 2015 VA examination.

3.  The December 2015 VA examination results demonstrated that the Veteran's bilateral hearing loss has been manifested by no worse than level V auditory acuity in the right ear and level II auditory acuity in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss prior to April 15, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for a disability rating in excess of 10 percent for bilateral hearing loss since April 15, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Veterans Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Veterans Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016)) were previously provided in the January 2013 statement of the case and the February 2016  supplemental statement of the case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will only be discussed herein where the Board deems appropriate to do so. 

Ratings for service-connected bilateral hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  In evaluating service-connected bilateral hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85 (2016). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a) (2016).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).  Table VIA is also utilized when the audiologist certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c) (2016).

A.  Prior to April 15, 2014.

In the Veteran's February 2012 notice of disagreement, he expressed his belief that his bilateral hearing loss warranted a compensable disability rating.  With this contention in mind, the Board turns to the evidence of record.

In January 2013, the Veteran was provided with a VA examination.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
60
65
LEFT
30
35
55
55
75

The average pure tone threshold in the Veteran's right ear was 52 decibels, while the average pure tone threshold in the Veteran's left ear was 55 decibels.   The audiologist also administered the Maryland CNC word list pursuant to VA regulations.   See 38 C.F.R. § 4.85 (2016).  The Veteran attained a 86 percent score in his right ear and a 88 percent score in his left ear.

A pure tone average threshold of 52 decibels in the right ear with a 86 percent speech discrimination score equates to level II hearing acuity.  38 C.F.R. § 4.85, Table VI (2016).  A pure tone average threshold of 55 decibels in the left ear with an 88 percent speech discrimination score equates to level II hearing acuity.  Level II hearing acuity in both ears equates to a noncompensable rating for hearing impairment.  38 C.F.R. § 4.85, Table VII (2016).

Table VIA is not applicable in this circumstance because the testing results were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) in either ear, nor was the Veteran's pure tone threshold 30 decibels or less at 1000 Hertz or more than 70 decibels at 2000 Hertz in either ear.  Furthermore, nothing in the record suggests the speech discrimination test was not appropriate for the Veteran.  Therefore the regulatory requirements for use of Table VIA were not met.

The claims file does not include any other results from audiometric testing conducted on either or both ears prior to April 15, 2014.  The record contains private and VA otolaryngological records from 2010 through 2015, all of which document bilateral hearing loss and recurrent complaints of bilateral otitis externa/media and otalgia.  However, these records do not contain audiometric test results relevant to the rating criteria in 38 C.F.R. §4.85, and therefore, are of limited evidentiary value.  The Veteran was prescribed hearing aids in February 2013.  

In sum, the Board finds the only probative evidence during the relevant time frame to be the January 2013 VA examination showing noncompensable hearing loss.  The Board concludes that the evidence does not support a disability rating in excess of the currently assessed noncompensable rating for bilateral hearing loss prior to April 15, 2014 and the Veteran's appeal must be denied. 

B.  From April 15, 2014. 

At the April 2014 Board hearing, the Veteran testified that his hearing loss had begun to worsen.  See Hearing Transcript, pp. 2-4.  In light of this testimony, the Board remanded the appeal in February 2015 to afford the Veteran a new VA examination to assess the current severity of his bilateral hearing loss. 

In December 2015, the Veteran was provided with a VA audiological examination.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
75
70
LEFT
35
40
55
65
70

The average pure tone threshold in the Veteran's right ear was 65 decibels, while the average pure tone threshold in the Veteran's left ear was 57 decibels.   The audiologist also administered the Maryland CNC word list pursuant to VA regulations.   See 38 C.F.R. § 4.85 (2016).  The Veteran attained a 72 percent score in his right ear and an 88 percent score in his left ear.

A pure tone average threshold of 65 decibels in the right ear with a 72 percent speech discrimination score equates to level V hearing acuity.  38 C.F.R. § 4.85, Table VI (2016).  A pure tone average threshold of 57 decibels in the left ear with an 88 percent speech discrimination score equates to level II hearing acuity.  Under Table VII, level V hearing acuity in the right ear and level II hearing acuity in the left ear equates to a 10 percent rating for hearing impairment.  38 C.F.R. § 4.85, Table VII (2016).

Table VIA is not applicable in this circumstance because the testing results were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in either ear, nor was the Veteran's pure tone threshold 30 decibels or less at 1000 Hertz or more than 70 decibels at 2000 Hertz in either ear.  Furthermore, nothing in the record suggests the speech discrimination test was not appropriate for the Veteran.  Therefore the regulatory requirements for use of Table VIA were not met.

Based on these VA examination results, the RO granted an increase to 10 percent for bilateral hearing loss, effective April 15, 2014, in a February 2016 rating decision.  This determination was based on the Veteran's subjective reports of worsened hearing loss at the April 15, 2014 Board Hearing, as corroborated by the objective findings found during the December 2015 VA examination.  Granting the Veteran the benefit of the doubt, the RO awarded the increased rating effective April 15, 2014, the date of the Veteran's subjective testimony described worsening of his condition. 

The Board notes that the Veteran was given a VA audiologic evaluation in November 2015.  The Veteran exhibited mild sloping to severe mixed hearing loss 250-8000 Hertz in the right ear and mild sloping to profound mixed hearing loss 250-8000 Hertz in the left ear.  When compared to the January 2013 VA examination audiometric test results, the audiologist noted stable hearing in the left ear, and a slight decline in pure tone thresholds in the right ear.  Because this evaluation did not provide pure tone threshold averages or speech discrimination scores, it is of little evidentiary value in rating the Veteran's hearing loss disability under the rating criteria.  Further, due to its proximity in time to the December 2015 VA examination results, which are adequate for adjudicating this claim, the Board defers to those findings. 

Likewise, a February 2015 VA audiology record shows the Veteran's pure tone thresholds were stable when compared to January 2013 VA examination results.  Without discrete data points to utilize in connection with the tables set forth in 38 C.F.R. § 4.85 (2016), this treatment record is of de minimis evidentiary value. 

Based on the above, the Board finds that the only probative objective evidence of record since April 15, 2014 is the December 2015 VA examination, which demonstrates a 10 percent impairment under 38 C.F.R. § 4.85.  As such, the Veteran's claim for a rating in excess of 10 percent from April 15, 2014 is denied, as no other record evidence supports an increased rating.





[Continued on Next Page]
ORDER

Entitlement to a compensable rating for bilateral hearing loss, prior to April 15, 2014, is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, since April 15, 2014, is denied.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


